Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Chase J. Brill (applicant's attorney) on May 19, 2021.
The application has been amended as follows: 
In claim 1, at lines 3-4, 
delete the phrase of “at least one compound selected from among a metal soap compound, an organic fatty acid ester compound, and”.  
In claim 5, at lines 1-2, 
delete the phrase of “said thermoplastic resin contains said fatty acid amide compound, and”. 
Please cancel withdrawn claims 3-4 and 6.  Claims 3-4 and 6 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made withouttraverse in the reply filed on 9/25/2020. 
Reasons for Allowance
Applicant’s claim amendment has addressed the issues previously raised under 35 U.S.C. 112(b). The previous rejection of claims 1-2, 5, and 7-15 under 35 U.S.C. 112(b) is withdrawn. 
Claims 1, 5, 7-11, and 13-16 are allowed over the prior art of record. 
The claims are allowed in view of Applicant's amendments and argumentssubmitted with the response on February 18, 2021. The examiner has reviewed theremarks submitted February 18, 2021 and found the arguments presented persuasive.
The following is an examiner's statement of reasons for allowance: 
The prior art references of record, alone or in combination, do not teach or fairlysuggest a drug container in the specific manner as instantly claimed (in claim 1), of which the claimed drug container calls for a container body formed of a specific thermoplastic resin blend as so defined, wherein the drug container is autoclave sterilized. In particular, the recited thermoplastic resin blend includes a cyclic polyolefin as a main component and a specific lubricant component that is of a fatty acid amide compound, wherein the lubricant content of the fatty acid amide compound in the thermoplastic resin is a specific range of 0.3 to 2.0 µg/g.  
The closest prior art of record, JP 2006-321902 to Hiroshi teaches a drug container (i.e., a syringe, para [0038], [0007]-[0011]) comprising a container body formed of a thermoplastic resin containing a cyclic polyolefin as a main component (para [0009]).  The broad disclosure of Hiroshi teaches its thermoplastic resin also contains, as a lubricant, a fatty acid amide compound (para [0009]). However, in Hiroshi, Hiroshi teaches the suitable amount of the lubricant content is about 0.001 to 2 
The instantly claimed drug container as recited in claim 1 is not taught nor obvious to one of ordinary skill in the art by the documents, taken alone or in combination, therefore, the claimed invention is found allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687.  The examiner can normally be reached on Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAN LAN/Primary Examiner, Art Unit 1782